DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the density" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the density” will be interpreted as “a density”.  Further, claims 2-5 are rejected since they depend from claim 1.

Claim 1 recites the limitations "the ratio", “the entire length of the non-facing region”, and “the entire length of the negative electrode mix layer”  in lines 19-20.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of this office action, "the ratio", “the entire length of the non-facing region”, and “the entire length of the negative electrode mix layer” will be interpreted as "a ratio", “an entire length of the non-facing region”, and “an entire length of the negative electrode mix layer”.  Further, claims 2-5 are rejected since they depend from claim 1.

Claim 2 recites the limitation "the sum", “the thickness of the positive electrode mix layer”, “the thickness of the negative electrode mix layer”, “the ratio” in lines 1-4.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of this office action, "the sum", “the thickness of the positive electrode mix layer”, “the thickness of the negative electrode mix layer”, “the ratio” will be interpreted as "a sum", “a thickness of the positive electrode mix layer”, “a thickness of the negative electrode mix layer”, and “a ratio”.

Claim 3 recites the limitation "the outside diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the outside diameter” will be interpreted as “an outside diameter”.

Claim 4 recites the limitation "the viscosity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the viscosity” will be interpreted as “a viscosity”.


Claim 5 recites the limitation "the outermost periphery" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the outermost periphery” will be interpreted as “an outermost periphery”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oohana et al. (JP 2000/195556, see Machine Translation) in view of Nishida (JP 2000/003722, see Machine Translation).
Regarding claims 1 and 5, Oohana et al. discloses in Figs 1-3, a cylindrical secondary battery (Abstract) comprising: a bottomed (Fig 2) cylindrical battery case (ref 1) having an opening (Fig 2); an electrode group (ref 7) housed in the battery case (ref 1); an electrolyte solution ([0010]) housed in the battery case (ref 1); and a sealing member (ref 5) blocking the opening (Fig 2) of the battery case (ref 1), wherein the electrode group (ref 7) includes a positive electrode (ref 2), a negative electrode (ref 3), and a separator (ref 4) placed between the positive electrode (ref 2) and the negative electrode (ref 3) and is formed in such a manner that the positive electrode (ref 2) and the negative electrode (ref 3) are wound (Figs 1-2) with the separator (ref 4) there between, the positive electrode (ref 2) includes a positive electrode current collector ([0019]) and a positive electrode mix layer ([0019]) placed on at least one principal surface ([0019]) of the positive electrode current collector ([0019]), the negative electrode (ref 3) includes a negative electrode current collector (ref 10) and a negative electrode mix layer (ref 9) placed on at least one principal surface ([0018], Fig 3) of the negative electrode current collector (ref 10), the negative electrode mix layer (ref 9) includes a non-facing region ([0018], Fig 3) not facing the positive electrode mix layer ([0019]), a density of the negative electrode mix layer is 1.25 g/cm3 to 1.3 g/cm3 ([0018])
Oohana et al. does not explicitly disclose a ratio of an entire length of the non-facing region to an entire length of the negative electrode mix layer is 0.09 or more.
While Oohana et al. does not explicitly disclose an entire length of the non-facing region to an entire length of the negative electrode mix layer is 0.09 or more, it is not considered to confer patentability to the claims.  Oohana et al. (see [0032], [0033]) teaches that it was known in the art at the time of filing the invention that varying electrode length will vary the capacity of the battery.  Therefore the battery capacity is a variable that can be modified, among others, by varying the electrode length.  For that reason, the electrode length, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the electrode length cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the electrode length in the apparatus of Oohana et al. to obtain the desired battery capacity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Oohana et al. also does not disclose an inside diameter of a hollow section of the electrode group is 2.0 mm or less, and wherein the negative electrode current collector is exposed at an outermost periphery of the electrode group.
Nishida discloses in Figs 1-4, a cylindrical secondary battery (ref 10) including an electrode group (ref 16) with an outer negative electrode collector (ref 22, Fig 2) wound around a hollow core (ref 40) 2mm in diameter ([0008]). This configuration reduces surplus space within the battery thereby increasing amount of electrode active material in the battery increasing overall battery capacity ([0009]).
Nishida and Oohana et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the outer negative collector and inner hollow core diameter disclosed by Nishida into the battery structure of Oohana et al. to reduce unused internal space thereby increasing electrode material and thus enhancing overall battery capacity.

Regarding claim 3, modified Oohana et al. discloses all of the claim limitations as set forth above but does not explicitly disclose an outside diameter of the battery case is 3.0 mm to 6.5 mm.  While the reference does not explicitly disclose the specific outer diameter/size of the battery case, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the size of the battery casing, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the size of a battery is dependent on the size of the end application it is utilized in and that many design parameters are taken into consideration when determining the overall size of a battery.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oohana et al. (JP 2000/195556, see Machine Translation) in view of Nishida (JP 2000/003722, see Machine Translation) as applied to claim 1 above, and further in view of Marinis, Jr. et al. (US 2011/0097623).
Regarding claim 3, modified Oohana et al. discloses all of the claim limitations as set forth above but does not explicitly disclose an outside diameter of the battery case is 3.0 mm to 6.5 mm.
Marinis, Jr. et al. discloses in Figs 1-35, a micro sized battery (Title, Abstract, [0002]). Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange a casing of the battery of modified Oohama et al. to have a micro/small-scale size, as taught by Marinis, Jr. et al., because selecting one of known designs for a battery size would have been considered obvious to one of ordinary skill in the art at the time of filing the invention and because said battery having a micro/small-scale size would operate equally well as the one disclosed by modified Oohama et al.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oohana et al. (JP 2000/195556, see Machine Translation) in view of Nishida (JP 2000/003722, see Machine Translation) as applied to claim 1 above, and further in view of Kwon et al. (US 2014/0234682).
Regarding claim 2, modified Oohana et al. discloses all of the claim limitations as set forth above and also discloses a sum of a thickness of the positive electrode mix layer and a thickness of the negative electrode mix layer is 100 microns or less (see entire disclosure of Oohama et al.), but does not disclose a ratio of a thickness of the positive electrode mix layer to a thickness of the negative electrode mix layer is from 0.6 to 0.9.
Kwon et al. discloses in Figs 1-17, a wound secondary battery (Abstract) including a negative electrode thickness to positive electrode thickness ratio of 1.4 ([0097], thus reciprocal is 0.714).  This configuration balances the electrodes, enhancing charge/discharge characteristics and capacity ([0097]).
Kwon et al. and Oohana et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thickness ratio disclosed by Kwon et al. into the battery electrode structure of Oohana et al. to balance the electrodes, enhancing charge/discharge characteristics and capacity of the battery.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oohana et al. (JP 2000/195556, see Machine Translation) in view of Nishida (JP 2000/003722, see Machine Translation) as applied to claim 1 above, and further in view of Nestler et al. (US 6,042,965).
Regarding claim 4, modified Oohana et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a viscosity of the electrolyte solution is 4.5 cP or less at 25 *C.
Nestler et al. discloses in Figs 1-6, a wound secondary battery (Abstract) including an electrolyte having a viscosity of 0.5 cP (C6/L48-51).  This configuration enhances ion migration and diffusion within the battery, enhancing overall performance (C6/L48-51).
Nestler et al. and Oohana et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the electrolyte viscosity value disclosed by Nestler et al. into the battery of Oohana et al. to enhance ion migration and diffusion within the battery, enhancing overall performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725